Exhibit 10.8
AMENDMENT NO. 1
TO
INDEMNITY AND CONTRIBUTION AGREEMENT
THIS AMENDMENT NO. 1 TO INDEMNITY AND CONTRIBUTION AGREEMENT (this “Amendment”)
is made as of this 21st day of October, 2011, by and among Westwood One, Inc., a
Delaware corporation (“WWON”), Gores Radio Holdings, LLC, a Delaware limited
liability company (“Gores”), Verge Media Companies, Inc., a Delaware corporation
(“Verge”), and Triton Media Group, LLC, a Delaware limited liability company
(the “DG Shareholder”), and shall amend the provisions of the Indemnity and
Contribution Agreement, dated as of July 30, 2011, by and among the parties
hereto (the “Original Agreement” and, as amended hereby, the “Agreement”).
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed in the Original Agreement.
WHEREAS, in connection with the concurrent execution of a letter agreement
modifying certain terms of the Merger Agreement, the parties hereto desire to
make certain amendments to the Original Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the parties hereby
agree as follows:

1.   Amendment. Notwithstanding any provision of the Original Agreement to the
contrary, to the extent (but only to the extent) that all or any portion of a
payment that would otherwise be deemed to be a Covered Payment was included as
an express increase to Indebtedness of Parent (as set forth in the definition of
Indebtedness under the Merger Agreement, as amended) and thereby taken into
account for purposes of calculating the Net Debt Adjustment Amount, such payment
or applicable portion thereof shall not be deemed to be a Covered Payment for
purposes of the Agreement.   2.   Miscellaneous

  (a)   Other than as expressly modified herein, the Original Agreement shall
remain in full force and effect.

  (b)   This Amendment and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, but neither this Amendment nor any of the rights,
interests or obligations hereunder may be assigned by any of the parties hereto
without the prior written consent of the other parties hereto.

 

1



--------------------------------------------------------------------------------



 



  (c)   This Amendment and all other agreements executed pursuant to the terms
of this Amendment or the Original Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
choice of law principles thereof. The parties hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the Chancery Court of
Delaware and, in the absence of such jurisdiction, the United States District
Court for the District of Delaware, and, in the absence of such federal
jurisdiction, the parties consent to be subject to the exclusive jurisdiction of
any Delaware state court sitting in New Castle County and hereby waive the right
to assert the lack of personal or subject matter jurisdiction or improper venue
in connection with any such suit, action or other proceeding. THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE). EACH PARTY HEREBY CERTIFIES THAT NO OTHER PARTY HERETO NOR
ANY OF THEIR REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THEY
WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. FURTHER, EACH
PARTY ACKNOWLEDGES THAT THE OTHER PARTIES RELIED ON THIS WAIVER OF RIGHT TO JURY
TRIAL AS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT.

  (d)   This Amendment may be executed by the parties hereto individually or in
any combination, in counterparts, each of which shall be deemed an original and
all of which shall together constitute one and the same instrument. In the event
that any signature to this Amendment or any amendment hereto is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. No party
hereto shall raise the use of a facsimile machine or e-mail delivery of a “.pdf”
format data file to deliver a signature to this Agreement or any amendment
hereto or the fact that such signature was transmitted or communicated through
the use of a facsimile machine or e-mail delivery of a “.pdf” format data file
as a defense to the formation or enforceability of a contract, and each party
hereto forever waives any such defense.

  (e)   If any provision or provisions of this Amendment, the Original Agreement
or of any of the documents or instruments delivered pursuant hereto or thereto,
or any portion of any provision hereof or thereof, shall be deemed invalid or
unenforceable pursuant to a final determination of any court of competent
jurisdiction or as a result of future legislative action, then such provision or
portion thereof shall be construed to give effect to the parties’ intent
regarding such provision or portion thereof to the maximum extent permitted by
applicable Law, and such determination or action shall be construed so as not to
affect the validity, enforceability or effect of any other portion hereof or
thereof.

 

2



--------------------------------------------------------------------------------



 



  (f)   With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.

(g) This Amendment, together with the Original Agreement and the documents and
instruments referred to herein and therein, embody the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior agreements and understandings between the parties with
respect to the subject matter hereof. There are no restrictions, promises,
representations, warranties, covenants or undertakings of the parties hereto in
respect of the subject matter hereof, other than those expressly set forth or
referred to herein or therein.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and date first above written.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Name:   David Hillman        Title:   GC
and CAO     

[Amendment to Indemnity and Contribution Agreement]

 

 



--------------------------------------------------------------------------------



 



            GORES RADIO HOLDINGS, LLC

By: THE GORES GROUP, LLC, its Manager
      By:   /s/ Jonathan Gimbel         Name:   Jonathan Gimbel        Title:  
Principal        ACKNOWLEDGED BY:

GORES CAPITAL PARTNERS II, L.P.

By: GORES CAPITAL ADVISORS II, LLC, its General Partner

By: THE GORES GROUP, LLC, its Manager
      By:   /s/ Jonathan Gimbel         Name:   Jonathan Gimbel        Title:  
Principal        GORES CO-INVEST PARTNERSHIP II, L.P

By: GORES CAPITAL ADVISORS II, LLC, its General Partner

By: THE GORES GROUP, LLC, its Manager
      By:   /s/ Jonathan Gimbel         Name:   Jonathan Gimbel        Title:  
Principal   

[Amendment to Indemnity and Contribution Agreement]

 

 



--------------------------------------------------------------------------------



 



            VERGE MEDIA COMPANIES, INC.
      By:   /s/ Neal Schore         Name:   Neal Schore        Title:  
President and Chief Executive Officer        TRITON MEDIA GROUP, LLC
      By:   /s/ Neal Schore         Name:   Neal Schore        Title:  
President and Chief Executive Officer   

[Amendment to Indemnity and Contribution Agreement]

 

 